John Hancock International Allocation Portfolio Supplement dated 12-30-10 to the current Prospectuses Effective January 1, 2011, in the Fund summary section, under the heading Investment management, the subadviser section is amended and restated to reflect the new name of the Funds subadviser and to add an additional subadviser, as follows: Subadviser John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Subadviser John Hancock Asset Management a division of Manulife Asset Management (US) LLC In the Fund summary section, the information under the Portfolio management heading is amended and restated, as follows: Bob Boyda Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the fund since 2010 Steve Medina Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the fund since 2010 Bruce Speca Head of Global Asset Allocation John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the fund since 2010 Steve Orlich Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Portfolio Manager of the fund since 2006 Scott Warlow Managing Director John Hancock Asset Management a division of Manulife Asset Management (North Americ a) Limited Portfolio Manager of the fund since 2010 In the Fund details  Whos who section, the Subadviser subsection is amended and restated to reflect the new name of the subadviser and to add an additional subadviser, as follows: John Hancock Asset Management a division of Manulife Asset Management (North America) Limited 200 Bloor Street East Toronto, Ontario, Canada M4W 1E5 John Hancock Asset Management a division of Manulife Asset Management (North America) Limited, formerly known as MFC Global Investment Management (U.S.A.) Limited, provides investment advisory services to individual and institutional investors and is a wholly owned subsidiary of Manulife Financial Corporation (MFC). As of September 30, 2010 John Hancock Asset Management a division of Manulife Asset Management (North America) Limited had $21.3 billion in assets under management. 1 John Hancock Asset Management a division of Manulife Asset Management (US) LLC 101 Huntington Avenue Boston, MA 02199 John Hancock Asset Management a division of Manulife Asset Management (US) LLC, formerly known as MFC Global Investment Management (U.S.), LLC, provides investment advisory services to individual and institutional investors and is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (a subsidiary of Manulife Financial Corporation) and, as of
